DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.  Any previous objection/ rejection not repeated herein has been withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Haas et al., (US 2006/0229763- already of record; hereinafter “Haas”).
	           As to claim 1, Haas teaches a test system comprising:
		a first test device comprising a master control unit 92 and a first transport unit (LM-local movers; presumably includes a motor); and
		a second test device comprising a slave control unit 94 and a second transport unit (LM-local movers; presumably includes a motor), the slave control unit communicably coupled with the master control unit to notify an acceptability condition status of the second test device to the master control unit and receive a command from the master control unit, the second test device located adjacent to the first test device, the second test device and the second transport unit located downstream of the first test 
		each of the master control unit and the slave control unit is programmed to selectively operate in a system measurement mode and a stand-alone measurement
mode, the system measurement mode accepting samples assigned by the master
control unit and the stand-alone measurement mode accepting samples that are
manually installed on the first or the second test device by a user (note at para [0052] et seq., Haas teaches this use of respective communication devices 122 and separate controlling processes can also help accommodate modular engagement and disengagement of the respective modules 16, it is implicit that the standalone operation would require samples that manually installed since it is not connected to the conveyor 19);
		the master control unit is configured with program instructions to perform operations comprising: 
		determining a first acceptability condition status indicating whether the first test device can accept a sample transported from upstream of the first transport unit and; 
a second acceptability condition status 

		in response to the request from the master control unit, controlling the second transport unit to dispose the sample at a second loading position (input of position) of the second test device (see para [0048] et seq.).
		 Haas does not explicitly teach that the master control unit is housed in the first transport unit or the slave control unit is housed in the second transport unit.
		However, the arrangement of the control units in the transport units is merely a rearrangement of parts that would have been obvious to one of ordinary skill in the art at the time of the claimed invention. In fact, applicant indicates that the controllers built into the transport unit is considered preferred (see para [0052] and [0056] of applicant’s published application).  Being a preferred embodiment implicitly indicates that it is not necessary.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04.
		Note that the limitations “master” and “slave” are considered merely separate control units which interact with each other.  A person of ordinary skill in expect that the master control unit would dominate over the slave unit(s) by e.g., overwriting decisions.  However, applicant’s specification indicates that each control unit just handles different commands.  Therefore, “master” and “slave” are merely descriptive terms.  Nevertheless, Haas explicitly teaches “master” and “slave” controllers 
	 	The controller of Haas is implicitly configured to perform even when first test device can be operated in the stand-alone measurement mode, the master control unit can continuously execute the determination of the transport destination of the sample, and issuance of the instructions to the slave control unit 35.  Obviously, when a test device detached/stand alone mode it is implicit that the destination for any samples on the conveyor 19 would not be the modules in the detached/stand-alone mode and that a master controller would continuously determine the destination of the sample while the system is operating; see para [0056] et seq. of Haas).
Claims 2-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of Tanaka (US 2010/0083772).
	         Haas teaches a first supply transport unit and second supply transport unit (LM, local movers).  However, Haas does not include each transport unit includes a bypass transport unit.
	       Tanaka teaches	 the first transport unit of the first test device comprises:
		a first supply transport unit 31;
		a first bypass transport unit 32;
		the second test device comprises a second supply transport unit,
		the master control unit is configured with program instructions to perform operations further comprising:
controlling the first supply transport unit to supply the sample to a first loading position 35c to load the sample, and
controlling the first bypass transport unit to transport the sample to the second test device while causing the sample to bypass the first loading position loading position to load the sample, and
the control unit is configured with program instructions to perform operations further comprising the second supply transport unit to supply the sample, accepted via the first bypass transport unit, to a second loading position to load the sample.
		Accordingly it would have been obvious to one of ordinary skill in the art to have included in Haas the bypass transport units of Tanaka for the expected benefit of skipping a test device that is not assigned for testing. 
	As to claim 3, Tanaka teaches when the master control unit is configured with program instructions to perform operations such that when assigning a sample to the first test device, the master control unit performs operations to control the first supply transport unit to supply that the sample to the first loading position, and the master control unit is configured with program instructions to perform operations such that when assigning a sample to the second test device, the master control unit performs operations to:
control the first bypass transport unit to supply that the sample the second loading position, and 
transmit an instruction to the slave control unit so as to cause the slave control unit to perform operations to control the second supply transport unit to supply the sample to the second loading position (see para [0079]-[0094]).
	             As to claim 4, Tanaka teaches the master control unit is configured with program instructions to perform operation further comprising:
		communicating with the second test device and monitors the acceptability condition status of the second test device (second device is able to accept test racks therein).
	        As to claim 6, Tanaka teaches the master control unit is configured with program instructions to perform operations further comprising monitoring the number of racks retaining in each of the first and second test device, and does not assign a sample to a test device when there are too many tracks waiting in any one device (see para [0081] et seq.)  
		As to claim 7, Tanaka teaches the master control unit is configured with program instructions to perform operations such that assigning samples to the test device out of the first test device and the second test device is performed alternatively allocating the sample to the first and second test device according to a predetermined cycle (see para [0081] et seq.)
	 	As to claim 8, Tanaka teaches a third test device (one of the plurality of test devices 5) with a second control unit 300, wherein  the master control unit is communicable with the second control unit 300 of the third test device, when the master control unit, which is configured with program instructions, receives a request for accepting a sample from the control unit of the third test device, the master control unit acquires a status from the slave control unit, and determines a test device of the first and second test device that is capable of accepting the sample (see para [0087], [0101] et seq.)
		As to claim 9, Tanaka teaches each of the first test device and the second test device is operable in a stand-alone measurement mode to test samples independently and in a system measurement mode in which the first test device and the second test device test samples in cooperation with each other (see para [0101] et seq.)
		As to claim 10, Tanaka teaches when the first test device is set in the stand-alone measurement mode, the master control unit is configured with program instructions to perform operations comprising prohibiting assignment of a sample to the first test device and assigns the sample to the second test device (see para [0101] et seq.)
		As to claim 11, Tanaka teaches when the first test device is set in a stand-alone measurement mode to test samples independently during a measurement in a system measurement mode in which the first test device and the second test device test samples in cooperation with each other, the master control unit is configured with program instructions to perform operations comprising causing the first test device to continue the measurement of the sample remaining in the first test device and prohibits assignment of another sample to the first test device  (see para [0101] et seq.)
		As to claim 12, Tanaka teaches each of the first supply transport unit and the second supply transport unit comprises:
	          a first holder 33 to retain a sample before being tested;
	          a second holder 34 to retain a tested sample; and 
		a measurement line 35 that transports the sample in the first holder to the second holder via any of the first loading position and the second loading position.
		As to claim 13, Tanaka teaches the second test device further comprises a second bypass transport unit 32 capable of transporting a sample to a side of the second test device opposite from the first test device while bypassing the second loading position, and the second holder comprises a stopper member 322 that restricts movement of a sample to any of the first bypass transport unit and the second bypass transport unit.
As to claim 14, Tanaka teaches a master control unit 2, 52 and a slave control unit 300 that is built into the second test device (see Fig. 4).  However, Tanaka does not explicitly disclose the master control unit is built in the first test device.  However, the mere rearrangement of the master control unit in the first test device, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to teach or suggest the limitations of claims.  The examiner believes that Haas and Tanaka fail to teach or suggest each of the master and slave control systems to selectively operate in a measurement mode (able to accept samples/ destination unit) or stand-alone system measurement mode (not to accept samples/not destination unit) accepting manually installed sample racks, the examiner points to para [0054] et seq. and referring to FIG. 16 of Haas, the Modules 16 are releasably connected with the backbone 18 via a docking station or port 134. The docking port 134 operates as a universal connector interface 138 to allow for ready connection and disconnection of the Modules 16 from the backbone 18. The interface 18 is comprised of the docking port attached to the backbone 18 for each individual module 16, and respective module connectors 136. The cooperation of the respective ports 134 and connectors 136 for each module 16 provides for ready exchange and reconfiguration of the robotic system 10, as required by the process procedure of the samples 12. The interface 138 comprises a mechanical alignment device 140 between the backbone 18 and the module 16, an electrical connection 142, a pneumatic connection 144, and support of other supply resources 146 such as but not limited to air, water, and CO2. The design of the backbone 18 can also accept rack-mounted electronic equipment 148 on either end. Accordingly, the Modules 16 are hot-pluggable by means of the interface 138 to allow process instruments 14 to be connected or disconnected while the system 10 is running, whereby the individual interfaces 138 of the modules 16 provides for independent connection and disconnection between the modules 16 while the system 10 is in operation.  This implies independent operations of the modules (stand-alone measurement mode, which would not need sample supply racks from the main conveyor but rather supply by the user). In FIG. 19 of Haas, each controller 92, 94 (including the Master Controller) has a Local Administration Daemon 202 which provides controller status information services to other processes by means of the controller's network interface 102. The Local Administration Daemon 202 is also responsible for starting up and shutting down Mover Daemons 204, which control the various local movers 26 and central conveyer 19. Each attached mover 26 is controlled by its own dedicated process called the Mover Daemon 204. The Mover Daemons 204 provide motion control services to the Administration Daemons 202 and to laboratory automation applications 207 on the host computer 104. The automation application 207 is used to operate the modular robotic system 10 (see FIG. 1). In addition to the Administration Daemon 202 and the set of Mover Daemons 204, the Master Controller 92 has a Master Administration Daemon 203 process that provides entire system 200 start-up and shut down services, emergency stop control services, and whole system 200 monitoring services to processes on the Host Computer 104. A Control Panel program 208 on the Host Computer 104 allows the user to start up, shut down and monitor the system 200 and therefore the operation of the robotic system 10.  Thus, for the reasons delineated above, the claims remain rejected over the prior art.
 Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798